Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Randy Scott Rader appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce his sentence and its subsequent order denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Rader, No. 1:04-cr-00071-JPJ-1 (W.D.Va. July 23, 2012 & Aug. 14, 2012). We dispense with oral argument because the facts and legal contentions are adequately *99presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.